Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	According to paper filed February 25th 2022, claims 1-8 are pending for examination with a February 28th 2019 priority date under 35 USC §119 (a)-(d) or (f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. §103 as being unpatentable over Borrel et al. (US 2019/0034812), hereinafter Borrel, and further in view of Sarikaya et al. (US 2017/0061956), hereinafter Sarikaya.

Claim 1
“generating a plurality of combinations of conditions relating to a plurality of item values included in data” Borrel [0003] discloses “[w]ell-tie analysis involve using fine-scale well-log data from one or more wells … Successful well-tie analysis may allow expert users to calibrate velocity models, increase the quality of sedimentary models, confirm or reject hypotheses about the depositional environment”;

“calculating an index value that indicates a degree of cooccurrence between a specified response variable and each of the plurality of combinations, by using a machine learning model that estimates a response variable from the plurality of item values, the machine learning model having been trained by using the data” Borrel [0018] discloses “the features in seismic image representations can be corrected with the features in well log data 64 using machine learning… textual descriptions or convolutional neural networks can be used to process the possible correlations until a best fit is found” and Borrel [0020] discloses “models selected and/or used by feature extraction 24, feature matching 26, and/or layer propagation 28. As various features are extracted, matched, and/or propagated, those features and related algorithms, processes, and models may be indexed to a lookup table for assembling a reasoning support output”;

“extracting a specific combination from among the plurality of combinations based on any one of the condition and the index value” Sarikaya discloses a universal hypothesis ranking model and [0065] discloses “operation may comprise extracting a selectable feature set comprising two or more features from a language-independent feature set of the training data, and analyze a dialog hypothesis of the plurality of dialog hypotheses using the extracted selectable feature set”.

Borrel and Sarikaya disclose analogous art. However, Borrel does not spell out the ‘’extraction” operation as recited above. It is disclosed in Sarikaya. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Sarikaya into Borrel to enhance its log data analysis functions.

Claims 7-8
Claims 7 and 8 are each rejected for the rationale given for claim 1.

Claims 2-6 are rejected under 35 U.S.C. §103 as being unpatentable over Borrel et al. (US 2019/0034812), hereinafter Borrel, in view of Sarikaya et al. (US 2017/0061956), hereinafter Sarikaya, and further in view of Unser et al. (US 2015/0332414), hereinafter Unser.

Claim 2
“wherein the generating includes generating a combination of a response variable and a condition relating to one or more explanatory variables corresponding to the response variable, and the calculating includes calculating a plausibility of the response variable of satisfying the condition per combination, as the index value” Unser [0007] discloses “a system for analyzing payment card transactions data comprises… one or more of a customer identifier, a merchant identifier, and a transaction amount corresponding to a product purchase transaction, … The computerized predictive model is constructed through an analytic process that identifies variables in a plurality of transaction records… calculates at least one score based on analysis of the variables”.

Borrel, Sarikaya, and Unser disclose analogous art. However, Borrel does not spell out the ‘’explanatory variables” as recited above. It is disclosed in Unser. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Unser into Borrel to enhance its log data analysis functions.
Claim 3
“wherein the extracting includes extracting a combination, the index value of which is equal to or higher than a predetermined value, from among the combinations” Unser [0006] discloses the “system compares the one or more score indicators with a threshold value to generate a score index and selects the indicator having the highest score from the score index as representative of the type or category of product actually purchased in the transaction”.

Claim 4
“wherein the process further includes displaying a list of the combinations extracted at the extracting, while emphasizing a first combination compared to other combinations when the index value of the first combination, which is a combination of a first condition and another condition, is higher than a first criterion, and when the index value of only the first condition is equal to or lower than a second criterion, out of the combinations extracted at the extracting” Unser [0006] discloses the “transactions data base may be processed to generate merchant spend profiles and price thresholds that correspond to average prices allocated to particular categories or types of times sold by the merchant”.

Claim 5
“wherein the generating includes generating a combination of conditions, a frequency of which of matching with the data is equal to or higher than a predetermined value, out of the conditions” Borrel [0020] discloses “models selected and/or used by feature extraction 24, feature matching 26… As various features are extracted, matched, and/or propagated, those features and related algorithms, processes, and models may be indexed to a lookup table for assembling a reasoning support output”. 

Claim 6
“wherein the generating includes generating a combination of conditions relating to a plurality of item values included in data that increases as time passes” Unser [0007] discloses “a system for analyzing payment card transactions data comprises… one or more of a customer identifier, a merchant identifier, and a transaction amount corresponding to a product purchase transaction. The “increases as time passes” as claimed is inherently disclosed in the “purchase transaction” of Unser.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175